Name: 94/478/EC: Commission Decision of 27 July 1994 amending Commission Decision 93/507/EEC on protection measures in relation to Venezuelan equine encephalomyelitis in Mexico (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  means of agricultural production;  agricultural activity;  trade;  agricultural policy
 Date Published: 1994-08-02

 Avis juridique important|31994D047894/478/EC: Commission Decision of 27 July 1994 amending Commission Decision 93/507/EEC on protection measures in relation to Venezuelan equine encephalomyelitis in Mexico (Text with EEA relevance) Official Journal L 199 , 02/08/1994 P. 0048 - 0048 Finnish special edition: Chapter 3 Volume 60 P. 0066 Swedish special edition: Chapter 3 Volume 60 P. 0066 COMMISSION DECISION of 27 July 1994 amending Commission Decision 93/507/EEC on protection measures in relation to Venezuelan equine encephalomyelitis in Mexico (Text with EEA relevance) (94/478/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Decision 92/438/EEC (2), and in particular Article 18 thereof, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae (3), as last amended by Directive 92/36/EEC (4), and in particular Article 12, Whereas following outbreaks of Venezuelan equine encephalomyelitis in Mexico in 1993 the Commission adopted Decision 93/507/EEC (5) on protection measures in relation to Venezuelan equine encephalitis in Mexico and amended Council Decision 79/542/EEC; Whereas in view of the guarantees provided by the Mexican authorities it is appropriate to authorize the re-entry of registered horses after temporary export to the metropolitan area of Monterrey (Mexico); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Commission Decision 93/507/EEC is replaced by the following article: 'Article 2 However, Member States authorize the reintroduction of registered horses after temporary export to the metropolitan area of Monterrey.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. (2) OJ No L 243, 25. 8. 1992, p. 27. (3) OJ No L 224, 18. 8. 1990, p. 42. (4) OJ No L 157, 10. 6. 1992, p. 28. (5) OJ No L 237, 22. 9. 1993, p. 36.